DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 52, and 53, are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (Bayer (DE 10-2014-204342) (See NPL for English Translation) in view of Menz (US 2014/0111837).
In respect to claims 1, 11, 52, and 53, Bayer discloses a method of producing a laminated body comprising: providing a first laminating film 1 and a transfer film 2, the transfer film comprising a carrier film 4 and a decorative ply (metallized layer) 7 detachable from the carrier film (via separation layer 5) (Pg. 5, Para 4; Fig. 1); printing a radiation-curable adhesive on a first surface of the laminating film such that it is applied in first zones and not present in second zones (Fig. 1); applying the transfer film to the laminating film 1 such that the first and second zones of the adhesive are between the transfer film and laminating film, completely curing the adhesive in a single step, then peeling off the transfer film such that the decorative ply is only attached to the first zones (wherever the adhesive is present) (Pg. 2, Para 9; Fig. 2); Bayer further discloses that a second laminating film protective layer may be laminated over the first laminating film (laminating “several successive films”, the multiple films of the first laminating layer and the second laminating layer), the film may correspond in size to the information carrier (e.g. a card) and thus at least some regions of the first and second laminating layer must touch to laminate together (Pg. 3, Para 6).   Bayer discloses that the adhesive forming the first region of the surface may be used to apply personalization, including numbers/letters (Abstract), which one of ordinary readily understands will take up less than 80% of the total surface (and have second regions of widths more than 2 mm).
Bayer discloses that the second laminating film “protective layer” is printed, and is not fused together during lamination (or capable thereof) and further does not disclose a third laminating film facing the opposite surface of the first laminating film from the second laminating film.  However, Menz teach a very similar invention with surface cured adhesive and a transfer film.  The device is further provided with a second laminating film 18 (Fig. 10) and further provided with several laminating films, below the first laminating film (Fig. 11).   Menz does not explicitly disclose that they are also polycarbonate, however disclosed that they are all “fused” together, as a single unit (Fig. 13), which infers more polycarbonate layers.  Regardless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lower laminating films as polycarbonate, a very well-known polymer in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would have been obvious to substitute the printed protective coating taught in Bayer with laminated polycarbonate layers on both sides of the first laminating film to provide a card as taught by Menz, so that the first laminating film is “fused and unalterable” within the mass, in production of a card (0048; Fig. 13)
In respect to claim 10, Bayer in view of Menz do not disclose the strength of the adhesive bond between the first and second laminating films, however, it would have been obvious to provide a suitable force to form a permanent bond, as is the point of a “protection layer”.   The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary common sense.  It is inconceivable to provide a lamination strength of weaker than 3.5 N for any permanent lamination.   

Claims 12-16, 25, 27, 29, 32-35, 41, 43, and 51, are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (Bayer (DE 10-2014-204342) (See NPL for English Translation) in view of Menz (US 2014/0111837) and further in view of Staub et al. (WO 2017/202650) (See NPL for English Translation).
In respect to claims 12, 32, 34-35, 41, and 51, Bayer in view of Menz substantially teach the claimed invention for the reasons stated above but do not explicitly disclose a “minimum spacing between several first partial regions is more than 1mm”, however this can be readily ascertained by one of ordinary skill in the art.  Numbers or characters which are readable (which is necessary) require at least this spacing through several regions.  Any string of text, such as characters or numbers have spacing, any practicable readable text will have minimum spacing of several portions of at least 1 mm.  This is not to say that some portions cannot be conceivably less than 1mm, however several portions will be spaced more than 1mm to any person of ordinary skill in order to obtain a readable text.  As just one example, even within the same character, a 0 or 9 would reasonably require a minimum 1 mm width to be readable.   Bayer in view of Menz further teach regions form motifs that are smaller than 80% of the total region area as is readily inferred from text or numbers on a card. 
Bayer in view of Menz do not disclose particular material properties of the laminating film, however, Staub et al. teach providing laminating surfaces with roughness of less than 0.3 µm (Pg. 3, Para 4).  It would have been obvious to provide the surface of the laminating film in Bayer and Menz with a roughness less than 0.3 µm in view of Staub et al. to provide a surface particularly suitable for applying transfer films (Pg. 3, Para 4).  Surface roughness and gloss are highly inversely correlated, and a low roughness will generally yield a high gloss.  Thus, an even lower surface roughness of 0.3 µm would yield at least a gloss level of 98 GU or higher compared to the claimed 1.0 µm.  (Also see NPL).
In respect to claim 13, Menz further teaches that the polycarbonate layers are integrated together, and one of ordinary skill readily ascertains a level of 3.5N is much lower than any force to delaminate, as the layers are essentially melted together (Fig. 13).  This also inherently discloses the radiation curable adhesive softening temperature being higher than the first laminating film, as the radiation curable adhesive and decorative layer must not be destroyed when laminating (fusing) the other layers (Fig. 13).
In respect to claims 14 and 15, Menz and Bayer teach printing of a radiation curable adhesive, but do not disclose an application weight (0.2 – 20 g/m^2) or a dynamic viscosity (400 – 2,000 mPas), however, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  Selection of the application weight and dynamic viscosity of a printing ink (radiation curable adhesive) are common variables freely selectable by one of ordinary skill.  Furthermore, the ranges are extreme (a factor of x100 for the weight and x5 for the dynamic viscosity) and no specify is present which suggests any unexpected results from a particular value. 
In respect to claim 16, Bayer discloses “drop on demand” “digital printing”, which is construed to be an inkjet printing method.
In respect to claim 25, Bayer and Menz inherently teach that the transfer film must have a transparency over 10%, which is readily inferred by one of ordinary skill, as the radiation must reach and affect the adhesive underneath the transfer film (Fig. 2).
In respect to claims 27 and 29, Bayer and Menz do not disclose the particular dimensions of the first and/or second partial regions, however, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232.
In respect to claim 33, Menz further teaches that the first laminating film has a thickness between 50-100 µm (0011).
In respect to claim 43, Menz further teaches a plurality of documents formed, thus the applying and peeling off step is repeated multiple times (Figs. 11-12). In respect to claim 43, Merz discloses applying and peeling off the transfer film once, however, simply repeating (doing the same exact thing again to a different set of documents) is mere duplication. And a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It would be obvious to provide Bayer with multiple peelings in view of Menz to create multiple documents.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer (Bayer (DE 10-2014-204342) (See NPL for English Translation) in view of Menz (US 2014/0111837) and Staub et al. (WO 2017/202650) (See NPL for English Translation) and further in view of Harada (WO 2017/199982) (See NPL for English Translation).
Bayer, Menz, and Staub et al. substantially teach the claimed invention for the reasons stated above, but do not teach dying the adhesive, however, Harada teach a similar transfer element with adhesive and that the adhesive may be dyed.  It would have been obvious to provide the adhesive taught in Bayer, Menz, and Staub et al. with dye, to create a further color impression. 

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637